                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 481
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DEBORAH PETERS,                                  )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Deborah Peters, which was

referred to the Magistrate Judge with the consent of the parties.

           On August 12, 2019, the government filed a 1 count Information, charging Defendant

Peters, with Theft of Government Property, in violation of Title 18 U. S. C. Section 641. Defendant

was arraigned on September 11, 2019, and entered a plea of guilty to count 1 of the Information,

before Magistrate Judge Ruiz. Magistrate Judge Ruiz issued a Report and Recommendation

(“R&R”), concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Peters

is found to be competent to enter a plea and to understand her constitutional rights. She is aware of

the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.
        Therefore, Defendant Deborah Peters is adjudged guilty to Count 1 of the Indictment, in

violation of Title 18 U. S. C. Section 641. This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be on

December 17, 2019, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801

West Superior Avenue, Cleveland, Ohio.

        IT IS SO ORDERED.

                                                /s/SOLOMON OLIVER, JR.
                                                UNITED STATES DISTRICT JUDGE
October 25, 2019
